Name: Council Regulation (EC) No 1893/95 of 29 June 1995 relating to the conclusion of the protocol setting out the fishing opportunities and financial consideration provided for in the agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off Comoros for the period 20 July 1994 to 19 July 1997
 Type: Regulation
 Subject Matter: European construction;  Africa;  fisheries
 Date Published: nan

 No L 180/8 EN Official Journal of the European Communities 31 . 7 . 95 COUNCIL REGULATION (EC ) No 1893/95 of 29 June 1995 relating to the conclusion of the Protocol setting out the fishing opportunities and financial consideration provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off Comoros for the period 20 July 1994 to 19 July 1997 HAS ADOPTED THIS REGULATION: Article 1 The Protocol setting out the fishing opportunities and financial consideration provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off Comoros for the period 20 July 1994 to 19 July 1997 is hereby approved on behalf of the Community. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof in conjunction with the first sentence of Article 228 (2 ) and the first subparagraph of Article 228 ( 3 ), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas , in accordance with the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off Comoros ( 2 ), the two Contracting Parties held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto ; Whereas , as a result of those negotiations , a new Protocol defining the fishing opportunities and financial consideration provided for in the abovementioned Agreement for the period from 20 July 1994 to 19 July 1997 was initialled on 18 July 1994; Whereas it is in the Community's interest to approve the said Protocol , The text of the Protocol is attached hereto . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No C 89, 10 . 4 . 1995 , p . 196 . ( 2 ) OJ No L 137, 2 . 6 . 1988 , p . 19 .